Citation Nr: 9914297	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-33 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for mechanical back pain 
secondary to scoliosis of the spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1995 to June 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDING OF FACT

The veteran has presented no competent medical evidence of a 
current disability of the lumber spine.


CONCLUSION OF LAW

The claim for service connection for mechanical back pain 
secondary to scoliosis of the spine is not well grounded and 
there is no statutory duty to assist the veteran in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's March 1995 enlistment examination does not 
mention any back abnormalities.  The clinical evaluation of 
the veteran's spine was described as normal.  The veteran 
indicated that she did not have any recurrent back pain on 
her report of her medical history.  She also stated that her 
present health was "good."

In September 1995, according to an entry in the veteran's 
service medical records, the veteran complained of low back 
pain of one week's duration.  She said that the pain 
increased with activities, but she reported no neurological 
deficits.  She reportedly had hit her back the previous night 
on a rack.  On examination, there was tenderness to 
palpitation of the mid-left back.  There was no edema, spasm 
or ecchymosis.  She had full lumbar, scapular, and cervical 
spine range of motion.  Gait was normal, and straight leg 
raising was negative.  The assessment was mechanical back 
pain.

In April 1996, she complained of generalized back pain 
extending from the upper thoracic to the lower lumbar 
regions.  She could not recall any specific injury and denied 
any overexertion at work or recreation.  Her discomfort 
lessened in the supine position and intensified in sitting or 
prolonged standing positions.  On examination, she had a 
steady gait with normal arm swing and back movements.  She 
assumed and arose from sitting position without stiff posture 
and removed her jacket and shirt without difficulty.  The 
musculo-skeletal development of her back was symmetrical.  
The examiner stated that the spine maintained normal 
curvatures.  There was questionable thoracic spine deviation 
laterally and no deformities, abnormalities, or lesions.  
There was no tenderness to palpation along the spine 
bilaterally, and there were no palpable muscle spasms 
radiating into the flank musculature.  The spine had full 
range of motion, with increased discomfort on flexion, 
lateral rotations, and hyper[ex]tension.  Deep tendon 
reflexes were two+ and equal, and muscle strength was 5/5 
bilaterally.  Straight leg raise was negative.  X-rays were 
reported to show approximately 5 degrees of levoscoliosis in 
the lumbar spine.  The assessment was question of acute 
mechanical low back pain.

In May 1996, she was seen for follow-up of low back pain on 
several occasions.  On May 1st, the diagnosis was probable 
mechanical lumbo-sacral tenderness.  On May 7th, the 
assessment was low back pain, probably mechanical, secondary 
to mild scoliosis and poor hydration habits.  On May 29th, 
she was seen for follow-up, and the assessment was recurrent 
acute mechanical low back pain.

In June 1996, the veteran had a separation physical.  She 
reported a history of recurrent back pain.  The examiner 
noted that it was not considered disabling.  Paraspinous 
muscle spasm was noted on examination  
The veteran filed her claim for entitlement to service 
connection for a back injury in June 1997.  The RO denied her 
claim later in June on the basis that the scoliosis was 
considered a congenital or developmental defect that was not 
related to service and not subject to service connection.  In 
her notice of disagreement, the veteran stated that she had 
never been diagnosed with scoliosis until her diagnosis in 
service.  In her appeal to the Board the veteran again stated 
that she thought that the denial of service connection was 
inaccurate because she was first diagnosed with scoliosis in 
the military and because there was no history of the 
condition in her family.

The veteran did not provide any current medical records after 
her release from service that diagnosed scoliosis, nor did 
she allege that there were any such records that were not 
associated with the claims folder, nor did she assert that 
she had ever received treatment for her scoliosis outside of 
her in-service treatment.

II.  Legal Analysis

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Veterans Appeals (the Court) has held 
that the second and third Caluza elements can also be 
satisfied under 38 C.F.R. § 3.303(b) by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. § 3.303(b); see also Brewer v. West, 11 Vet. 
App. 228, 231 (1998); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
and 1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a) (1998).  Alternatively, under 38 C.F.R. 
§ 3.303(b), service connection may be awarded for a 
"chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage, 10 Vet. App. at 495-98.  For 
purposes of determining whether a claim is well grounded, the 
evidence is generally presumed to be credible.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995), citing King v. Brown, 
5 Vet. App. 19, 21 (1993).
Here, available records disclose no evidence of a current 
disability by VA standards under 38 C.F.R. § 4.71(a) (1998).  
What is shown by the evidence is that the veteran reported 
complaints of back pain and was diagnosed with scoliosis 
during service.  A threshold requirement in establishing 
service connection is that a current disability must be shown 
at present.  The veteran did not provide any current medical 
records after her release from service that diagnosed 
scoliosis, nor did she allege that there were any such 
records that were not associated with the claims folder.  
Moreover, she did not assert that she had ever received 
treatment for her scoliosis outside of her in-service 
treatment.  Thus, the veteran has not met the first element 
required for the claim to be well grounded, as she has 
presented no competent medical evidence of a current 
disability.  Caluza v. Brown, 7Vet. App. 498 (1995).  In 
Brammer v. Derwiniski, 3 Vet. App. 223, 225 (1992), the Court 
noted that, "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability...In the absence of 
proof of a present disability there can be no valid claim."

The veteran is competent to report on her symptoms.  However, 
it has not been indicated that she possesses the requisite 
medical knowledge to be able to opine on a matter involving 
medical principles or medical diagnosis.  See Espiritu v. 
Derwiniski, 2 Vet. App. 492, 494 (1992) (layperson is 
generally not competent to render an opinion on a matter 
requiring medical knowledge such as diagnosis or causation).  
Therefore, her lay assertions that she currently has a back 
disability and that it developed in service is insufficient 
to establish a well-grounded claim.  Accordingly, the 
veteran's claim for entitlement to service connection for 
mechanical back pain secondary to scoliosis of the spine is 
not well grounded.

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim because such additional 
development would be futile.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make her claim plausible, VA has a duty to inform her 
of the necessity to submit that evidence to complete the 
application of the benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  In this case, the Board finds VA has 
no outstanding duty to inform the appellant of the necessity 
to submit certain evidence to complete her application for VA 
benefits.  38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the 
record suggests the existence of evidence that might well 
ground the appellant's claim for service connection for 
mechanical back pain secondary to scoliosis of the spine.  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations with regard to this claim under 38 U.S.C.A. 
§ 5103(a) (West 1991).


ORDER

Having found the claim not well grounded, entitlement to 
service connection for mechanical back pain secondary to 
scoliosis of the spine is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

